
	
		II
		111th CONGRESS
		1st Session
		S. 2491
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  suspension of duty on certain shearing machines.
	
	
		1.Certain shearing machines
			(a)In generalHeading 9902.84.81 of the Harmonized Tariff
			 Schedule of the United States (relating to certain shearing machines) is
			 amended—
				(1)by striking the article description and
			 inserting the following: Shearing machines used to cut metallic tissue,
			 numerically controlled, the foregoing certified for use in production of radial
			 tires designed for off-the-highway use with a rim measuring 63.5 cm or more in
			 diameter (provided for in subheading 4011.20.10, 4011.61.00, 4011.63.00,
			 4011.69.00, 4011.92.00, 4011.94.40, or 4011.99.45), and parts thereof (provided
			 for in subheading 8462.31.00 or 8466.94.85); and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
